DETAILED ACTION
Response to Arguments
Applicant’s arguments, see pg. 7 filed 8/25/2021, with respect to the status of the claims is hereby acknowledged. Claims 1, 4, 6, and 11-13 are amended. 
Applicant’s arguments, see pg. 7 filed 8/25/2021, with respect to the amendments to claims 11 and 12 are hereby acknowledged. The interpretation of the claim limitations previously provided under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph is withdrawn.
Applicant’s arguments, see pg. 7-8, filed 8/25/2021, with respect to the rejection of the claims under 35 U.S.C. 103 are hereby acknowledged. The examiner notes that the applicant’s arguments appear to be directed to the amended claims. However, the applicant’s arguments distinguishing the amended claims over the prior art of record do not appear to be persuasive. The applicant’s arguments regarding the newly amended claims state the following: 
   "IPTV service device" of claim 1 may correspond to the access switch/router system of Liu, "IPTV reception apparatus" of claim 1 may correspond to the set-top box of Liu, and "caching server" of claim 1 may correspond to the distribution switch/router system of Liu. 
     Referring to paragraphs [0019]-[0029] of Liu, the set-top box sends the channel change request to the access switch/router system through the IGMP (Internet Group Management Protocol) Join packet, and the access switch/router system may determine the channel requested by the set-top box via receiving the IGMP Join packet. The access switch/router system also receives the channel selection data indicating a selection of an IPTV channel from the set-top box. The channel selection data may include an IGMP Join request. The access switch/router system of Liu requests each multicast stream by joining, if possible, the multicast group associated with the requested channel. Alternatively, the access switch/router system generates the RCC (Rapid Channel Change) request by modifying the channel selection data and sends the RCC request or the multicast stream request to the distribution switch/router system. In response to the RCC request, the distribution switch/router system sends the RCC stream associated with the requested channel to the access switch/router system via the subscriber traffic stream. As a result, the RCC stream of Liu contains the video data packet cached on the distribution switch/router system, and the access switch/router system forwards the cached video data packet to the set-top box. 
   Hence, Liu fails to disclose that the RCC request (corresponding to the "caching information request signal" of claim 1) contains "packet information about the broadcast 

The applicant’s arguments, supra, suggest that the “IPTV reception apparatus” of claim 1 “may correspond to the set-top box of Lui.” However, applicant’s claim 1 does not claim an “IPTV reception” set-top box. Applicant’s claim 1 is directed to an apparatus and the prior art renders obvious an apparatus for performing the functions of claim 1. 
More importantly, with respect to the applicant’s arguments, supra, the applicant argues “…Liu fails to disclose that the RCC request (corresponding to the "caching information request signal" of claim 1) contains "packet information about the broadcast data initially received from the IPTV service device and channel information about the switching target channel….” 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “initially received”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
In response to the applicant’s arguments, the claim does not use the phrase “initially received” as stated in the applicant’s arguments. In contrast, applicant’s claim 1 recites “transmitting, to a caching server, a caching information request signal containing packet information about the broadcast data.” As such, as long as the RCC request comprises packet information “about” the broadcast data, then the limitation is rendered obvious. Stated differently, as claimed, the IPTV reception apparatus does not have to wait to receive the requested broadcast data in order to transmit a request to a caching server “about the broadcast data.” In the event that the applicant indents the claims to recite “initially received”, then the applicant should amend the claims to incorporate the terms “initially received” in the limitation “transmitting, to a caching server, a caching information request signal containing packet information 
Independent claims 11 and 13, as amended, recite similar features. Hence, claims 11, 13 and their dependent claims are also not patentably distinguishable over the newly references and the new grounds of rejection.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-8 and 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Liu; Kuo-Hui et al. US 20090013362 A1 (hereafter Liu) and in further view of Liu; Kuo-Hui et al. US 20080301745 A1 (hereafter Liu ‘745) and in further view of Gahm; Joshua B. et al. US 20100036962 A1 (hereafter Gahm) in further view of Cuijpers; Maurice et al. US 20070121629 A1 (hereafter Cuijpers).
Regarding claim 1, “a method of switching channels by an IPTV reception apparatus, the method comprising: when a request signal for switching to a switching target channel is received, transmitting a service request signal for access to the switching target channel to an IPTV service device, receiving broadcast data of the switching target channel from the IPTV service device in response to the service request signal” Liu para 10-13, 19-21 teaches method of delivering video content includes receiving channel change selection data from a set-top box device via an Internet Protocol Television (IPTV) access network; The channel selection data indicating a selection of an IPTV channel; joining the access switch/router system 126 to the multicast group associated with the requested channel and forward data packets of the respective multicast stream to the access switch/router system 126 via the BTV stream 122. Regarding “transmitting, to a caching server, a caching information request signal containing packet information about the broadcast data and channel information about the switching target channel; and receiving caching stream data corresponding to the packet information and the channel information from the caching server in response to the caching information request signal” Liu teaches para 19-22 – access switch/router system 126 may send the RCC request, via a subscriber traffic stream 124 associated with the set-top box device 104 to the distribution switch/router system 128. If the access switch/router system 126 is joined to the multicast group associated with the requested channel, the access switch/router system 126 may send a RCC request without sending a multicast stream request; in addition to transmitting the change of channel request, a RCC request wherein The RCC stream may include video data packets stored in a cache of the distribution switch/router system 128. Stated differently, Liu teaches an embodiment wherein one server device will provide the multicast content and a second server (i.e., 128) will receive the RCC request from the system 126. 
	Wherein Liu does not refer to a received channel selection data to produce the RCC request as comprising packets, Liu does disclose that the change a channel request from a set-top box may send an IGMP Join Packet (see para 0029). In an analogous art, Liu ‘745 teaches the deficiency of Liu (para 43, 45).
	Whereas Liu and Liu ‘745 disclose an apparatus for receiving channel change requests from a set-top box and transmitting said requests to the appropriate devices for delivering unicast and multicast data (see Liu para 29, 34, 36; Liu ‘745 para 22-23, 37, 61, 81, 111, 115 – switch/router acts as a proxy), the prior 
In an analogous art, Cuijpers teaches how the client device receives an IP address for a media stream if the client device does not already have said IP address for produce a request to join multicast streams (para 87-88 [0087] In a described implementation, when the server receives the "join multicast burst" command from the client (at block 1002), the command includes a multicast address of the multicast burst stream to which the client is joining. The client determines this multicast address using known information or by requesting it from the server. The former approach is described further herein below with particular reference to FIG. 11. The latter is described below with reference to blocks 1016-1020. [0088] At block 1016, the server receives a channel change request (or, more generally, a request to tune to a new resource stream) from a client. At block 1018, the server ascertains which multicast burst stream next flows an independent frame. At block 1020, the server sends the multicast address of the 
	Therefore, it would have been obvious to one or ordinary skill of the art before the effective filing date of the claimed invention to modify Liu’s invention for delivering video content related to a channel change request wherein a set-top box device transmits said request via an Internet Protocol Television (IPTV) access network and also transmitting a request to a cache server to fulfilling a separate request for caching stream data corresponding to the requested channel change by further incorporating known elements of Liu ‘745 for delivering video content related to a channel change request wherein a set-top box device transmits a request packet to a caching server comprising a caching information request signal containing packet information about the broadcast data and channel information about the switching target channel to receive caching stream data which reduces the channel change latency when requesting channel changes. It would have been obvious to one or ordinary skill of the art before the effective filing date of the claimed invention to modify Liu and Liu ‘745 by further incorporating known elements of Gahm’s invention which recognizes a need to generate a join request for media stream requires stream identifiers comprising IP addresses and utilizing known methods which allow a device generating join requests to first request broadcast data of a switching target channel if the apparatus determines the broadcast stream address is not known to the apparatus because the combination solves the need to enable the client device to generate join requests when the client does not have all the information to produce join requests. 
Regarding claim 2, “wherein, in the transmitting to the caching server, the caching information request signal is transmitted to the caching server when the broadcast data of the switching target channel from the IPTV service device starts to be received” is further rejected on obviousness grounds as discussed in the rejection of claim 1 wherein Liu further teaches the activities depicted are not intended to occur sequentially or in a particular order (Liu para 57); the RCC stream data is transmitted at a higher bandwidth 
Regarding claim 3, “wherein the packet information about the broadcast data comprises a part or all of initial N bytes information of the broadcast data received from the IPTV service device, feature information about initially received packet data, and packet connection number information” is further rejected on obviousness grounds as discussed in the rejection of claim 1 wherein the limitation is interpreted as being delimited in the alternative and wherein Liu teaches the RCC stream data allows for the transmission of part of the first N bytes of information of the broadcast data received from the IPTV server and then merge the RCC data stream and a multicast stream which requires feature characteristics of the frames and how packets will be merged based on indicators (see Liu para 22, 38, 42, 51-53, 58 the data forwarding module 344 may be executable by the processing logic 334 to send the RCC stream at a transmission rate that allows a certain number of cached data packets to be sent to the access switch/router system 302 before the predefined period of time expires. The number of data packets transmitted in the RCC stream may correspond to the number of data packets included in a particular DS FIFO memory 342 beginning from the first RAP packet to the last packet in the particular FIFO memory 342 at the time that the RCC request was received at the distribution switch/router system 332. 
Regarding claim 4, “wherein the receiving of the caching stream data comprises: receiving, from the caching server, the caching stream data whose end position is a packet identical to the packet information among the stream data corresponding to the channel information” is further rejected on obviousness grounds as discussed in the rejection of claim 1 wherein Liu teaches the RCC stream data allows for the transmission of packets that will be merged with a multicast stream part of the first N bytes of information of the broadcast data received from the IPTV serve and then merge the RCC data stream and a multicast stream which requires feature characteristics of the frames and how packets will be 
Regarding claim 5, “wherein the receiving of the caching stream data comprises: receiving, from the caching server, the caching stream data whose start position is an I frame immediately preceding the identical packet or an I frame preceding N (N.gtoreq.1) frames from the immediately preceding I frame” is further rejected on obviousness grounds as discussed in the rejection of claims 1-4 wherein Lui para 42 teaches utilizing an access point comprising an I-frame and wherein the rejection of claims 1-4 discuss the caching stream comprises a certain number of packets before merging an RCC stream and a multicast stream “Each of the DS FIFO memories 342 stores data packets that include random access point (RAP) packets and other data packets. An IPTV decoder at a set-top box device 352 uses a Random Access Point (RAP) as the starting frame to decode a stream of IPTV data. A RAP packet includes an I -frame combined with control data, such as a Moving Picture Experts Group (MPEG) program association table (PAT), program map table (PMT), or any combination thereof.” See also Liu ‘745 para 71, 83, 91.
Regarding claim 6, “further comprising: generating, by the IPTV reception apparatus, corrected caching stream data by correcting reference time information in the caching stream data based on reference time information in the broadcast data” is further rejected on obviousness grounds as discussed in the rejection of claims 1-5 wherein Liu teaches [0045] In an illustrative, non-limiting embodiment, the distribution switch/router system 332 can allow multiple set-top box devices 352 to access the same FIFO memory 342, such that the set-top box devices 352 can receive video data associated with the same 
Regarding claim 7, “wherein the generating corrected caching stream data comprises: generating the corrected caching stream data by correcting the reference time information in the caching stream data based on a reception time and a data value of the reference time information in the broadcast data” is further rejected on obviousness grounds as discussed in the rejection of claims 1-6 wherein Liu teaches the timing information of the caching stream comprises taking into consideration delay times (e.g., an estimate or measurement of a data transmission rate of the multicast stream associated with the requested channel, an estimate or measurement of access switch/router system 302 delays, or any combination thereof.) and taking into account the delays to correct the timing for obtaining and merging stream; see Liu [0045] In an illustrative, non-limiting embodiment, the distribution switch/router system 332 can allow multiple set-top box devices 352 to access the same FIFO memory 342, such that the set-top box devices 352 can receive video data associated with the same channel. In this embodiment, 
Regarding claim 8, “wherein the generating corrected caching stream data comprises: correcting the data value of the reference time information initially calculated in the caching stream data received after the reception time to a value equal to the data value of the reference time information in the broadcast data” is further rejected on obviousness grounds as discussed in the rejection of claims 1-7 wherein the combination of Liu and Liu ‘745 render obvious a solution to merging an RCC stream and a multicast stream received using different transmission rates having different reception times; see Liu further teaches the RCC stream data is transmitted at a higher bandwidth such that the when the broadcast data of the switching target channel from the IPTV service device starts to be received, the RCC stream data is obtained to then allow the merging of streams to connect the STB to the multicast stream (para 39, 50-52). See also Liu teaches the timing information of the caching stream comprises taking into consideration delay times (e.g., an estimate or measurement of a data transmission rate of the multicast 
Regarding the apparatus claims 11-12 the claims are grouped and rejected with the method claims 1-8 because the steps of the method claims are met by the disclosure of the apparatus and methods of the reference(s) as discussed in the rejection of claims 1-8 and because the steps of the method are easily converted into elements of a set-top apparatus by one of ordinary skill in the art. With respect to the elements interpreted as structure, the functions rendered obvious by the prior art of record also render 
Regarding the non-transitory computer readable media claims 13-14 the claims are grouped and rejected with the method claims 1-8 because the steps of the method claims are met by the disclosure of the apparatus and methods of the reference(s) as discussed in the rejection of claims 1-8 and because the steps of the method are easily converted into elements of computer implemented methods by one of ordinary skill in the art. 
	
Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Liu; Kuo-Hui et al. US 20090013362 A1 (hereafter Liu) and in further view of Liu; Kuo-Hui et al. US 20080301745 A1 (hereafter Liu ‘745) and in further view of Gahm; Joshua B. et al. US 20100036962 A1 (hereafter Gahm) in further view of Cuijpers; Maurice et al. US 20070121629 A1 (hereafter Cuijpers) and in further view of Ver Steeg; William C. US 20080022320 A1 (hereafter Ver Steeg)
Regarding claim 9, Liu, Liu ‘749, Gahm, and Cuijpers are silent with respect to “wherein the generating corrected caching stream data comprises: disabling the reference time information in the broadcast data used in correcting the reference time information in the caching stream data” but in an analogous art, Ver Steeg teaches the deficiency (para 58-53; see also Fig. 1 and para 14-21 disclosing an invention for channel change requests including a cache server and a multicast server providing a solution to a timing issue when merging different streams).
	Therefore, it would have been obvious to one or ordinary skill of the art before the effective filing date of the claimed invention to modify Liu, Liu ‘749, Gahm, and Cuijpers for delivering video content related to a channel change request wherein a set-top box device by further incorporating known elements of Ver Steeg for delivering video content related to a channel change requests including a cache server and a multicast server providing a solution to a timing issue when merging different streams and providing synchronization of streams without latency issues.
Regarding claim 10, Liu and Liu ‘749 are silent with respect to “wherein the generating corrected caching stream data comprises: after receiving all the caching stream data, disabling uncorrected reference time information in the reference time information in the caching stream data, the uncorrected reference time information not being corrected based on the reference time information in the broadcast data” but in an analogous art, Ver Steeg teaches the deficiency relating to disabling timing reference to not correct based on the reference time information in the broadcast data  (Ver Steeg para 58-53; see also Fig. 1 and para 14-21 disclosing an invention for channel change requests including a cache server and a multicast server providing a solution to a timing issue when merging different streams).
	Therefore, it would have been obvious to one or ordinary skill of the art before the effective filing date of the claimed invention to modify Liu, Liu ‘749, Gahm, and Cuijpers for delivering video content related to a channel change request wherein a set-top box device by further incorporating known elements of Ver Steeg for delivering video content related to a channel change requests including a cache server and a multicast server providing a solution to a timing issue when merging different streams and providing synchronization of streams without latency issues.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALFONSO CASTRO whose telephone number is (571)270-3950.  The examiner can normally be reached on Monday to Friday from 10am to 6pm. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 
/ALFONSO CASTRO/Primary Examiner, Art Unit 2421